Case 1:19-cv-00438-DDD-JPM Document 60 Filed 03/08/21 Page 1 of 4 PageID #: 381




                                                                                       d
                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            ALEXANDRIA DIVISION


BOBBY WADE #94252-111,                           CIVIL DOCKET NO. 1:19-CV-00438
Plaintiff                                                                SEC P

VERSUS                                                                 JUDGE DRELL

FRANCISCO J QUINTANA ET AL,                MAGISTRATE JUDGE PEREZ-MONTES
Defendants


                               MEMORANDUM ORDER

              Before the Court is a Motion for Summary Judgment filed by Plaintiff

 Bobby Wade (“Wade”) (ECF No. 42).          Because the record before the Court is

 irreconcilably incomplete, Wade’s Motion for Summary Judgment (ECF No. 42) is

 WITHDRAWN pending the submission of a complete record by the parties and

 further orders from the Court.

 I.    Background

       Wade filed a complaint pursuant to Bivens v. Six Unknown Named Agents of

 the Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims

 Act ("FTCA"), 28 U.S.C. '' 2671-2680. ECF Nos. 1, 7, 14, 35. 1 Wade’s original and

 First Amended Complaints were filed in the Central District of California. (ECF Nos.



 1A plaintiff must name the United States as the sole defendant in an FTCA claim. See
 McGuire v. Turnbo, 137 F.3d 321, 324 (5th Cir. 1998) (citing Atorie Air, Inc. v. Federal
 Aviation Administration, 942 F.2d 954, 957 (5th Cir. 1991)).

 Wade’s FTCA claims were administratively exhausted. ECF No. 28-1.


                                            1
Case 1:19-cv-00438-DDD-JPM Document 60 Filed 03/08/21 Page 2 of 4 PageID #: 382




 1). The California court severed Wade’s claims against California Defendants from

 his claims against Louisiana Defendants, and his Complaint as to the Louisiana

 Defendants was to the Western District of Louisiana (ECF Nos. 9, 10).

        Wade’s FTCA claim is against the United States of America. The Louisiana

 Defendants are employed at the United States Penitentiary in Pollock, Louisiana

 (“USP-Pollock”): Warden Calvin Johnson (“Johnson”); Lt. Gotreaux; Associate

 Warden Maldonado; B. Brown (trip coordinator); M. Derrick (Health Services

 Administrator); Lt. Moore; Dr. M. Garcia, and B. Mitchell (physician assistant).

        Wade’s FTCA claim is for medical malpractice. Wade’s Bivens claims against

 the individual Defendants are based on deliberate indifference to serious medical

 needs and retaliation. 2 Wade alleges that the delays in providing medical treatment



 2Wade contends that, while confined at USP-Victorville in February 2017, he fell off his top
 bunk and tore the ACL in his left knee. ECF No. 7 at 11; No. 14 at 3, 9, 13. Wade contends
 he did not receive a medical evaluation for six days. ECF No. 14 at 3. Instead of receiving
 medical treatment for his torn ACL, Wade was transferred to USP-Pollock. ECF NO. 14 at
 4, 10.

 Wade alleges that, when he arrived at USP-Pollock, the medical staff noted his injury and
 designated his need for medical care as “urgent.” ECF No. 14-1 at 10. Wade further alleges
 that PA Mitchell changed that designation to “routine,” causing a delay in his medical care.
 ECF No. 14-1 at 10. In April 2017, Wade asked Mitchell for an orthopedic consultation and
 a diagnostic MRI. ECF No. 14-1 at 10-11. Those appointments were scheduled. Wade missed
 his first appointment with the orthopedic specialist due to an institutional lock-down at USP-
 Pollock. ECF No. 14-1 at 11. However, Wade was seen at a later date, in May 2017, and the
 orthopedist recommended an MRI. ECF No. 14-1 at 11. The MRI was performed in
 November 2017. ECF No. 14-1 at 11.

 Wade contends that Lt. Gotreaux threatened to prevent Wade’s surgery if he did not stop
 filing and withdraw his administrative grievances. ECF No. 14-1 at 11. When Wade refused
 to withdraw his grievances, Lt. Gotreaux retaliated by placing him in the segregated housing
 unit (“the SHU”) on “trumped-up charges.” ECF No. 14-1 at 12-13. SHU Lt. Moore assigned
 Wade to a top bunk, although the medical staff had specified he needed a bottom bunk. ECF
 No. 14-1 at 12-13. Wade contends he was ultimately found “not guilty” on the disciplinary
 charge. ECF No. 14-1 at 13.
                                               2
Case 1:19-cv-00438-DDD-JPM Document 60 Filed 03/08/21 Page 3 of 4 PageID #: 383




 for his torn ACL resulted in permanent loss of the full range of motion in his left knee.

 ECF No. 14 at 5. Wade seeks monetary (including punitive) damages.

          The Court ordered service of the AO 398 Form (Notice of a Lawsuit and

 Request to Waive Service of Summons) on the individual Defendants through the

 United States Marshals Service. ECF No. 32. The AO 398 Form was mailed to the

 Legal Assistant at USP Pollock with instructions. ECF No. 32. 3

          Defendants Derrick, Mitchell, 4 and Moore signed and returned their waivers

 of service.     ECF No. 37.      Defendants Johnson, Maldonado, Brown, Garcia, and

 Gotreaux did not sign their waivers of service because they are no longer employed

 at USP-Pollock, and the waivers were not forwarded to them new addresses. ECF

 No. 38. However, Maldonado, Brown, Moore, Mitchell, Derrick and the United States

 answered the Complaints (ECF No. 55). Johnson, Garcia, and Gotreaux have neither

 been served nor made an appearance.




 Wade contends Defendants Dr. Garcia, Derrick, and Brown were deliberately indifferent to
 his serious medical needs. Wade contends Dr. Garcia, Warden Johnson, Associate Warden
 Maldonado, Mitchell, Derrick, and SHU Lt. Moore ignored his complaints that using a top
 bunk was causing knee pain. ECF Nos. 14 at 12-13, 42 at 2.

 Before receiving further medical treatment at USP-Pollock, Wade contends Wardens
 Johnson and Maldonado had him transferred to FTC-Oklahoma. ECF No. 14-1 at 14. Wade
 contends he Defendant Brown, the trip coordinator was handcuffed and shackled for that 12-
 hour drive, which he alleges was extremely painful. ECF No. 14-1 at 14. When Wade arrived
 at FTC-Oklahoma, he required medical treatment and pain medication. ECF No. 14-1 at 14.
 Wade was later transferred to USP-Big Sandy (in Inez, Kentucky), where he had a further
 orthopedic consult and underwent surgery. ECF No. 14-1 at 14.

 3The Court also ordered service by mail on the United States Attorney and the United States
 Attorney General. ECF No. 32. That service was received. ECF Nos. 34, 36.

 4   Mitchell did not sign his waver, but provided his email address and answered the complaint.


                                                 3
Case 1:19-cv-00438-DDD-JPM Document 60 Filed 03/08/21 Page 4 of 4 PageID #: 384




        None of the Defendants responded to Wade’s Motion for Summary Judgment. 5

 Therefore, Wade’s Motion for Summary Judgment is, strictly speaking, unopposed.

        But Defendants did not file – and Wade did not otherwise obtain – Wade’s

 medical records or any other documents, as ordered by the Court. ECF No. 32 at 8.

 In fairness to the parties, a variety of issues may have impeded their compliance,

 including the COVID-19 pandemic. But the general result is a record upon which

 dispositive motion practice is premature and inappropriate. And the particular result

 is that Wade could not possibly show that there is no dispute regarding a material

 fact, or that he is entitled to judgment as a matter of law, on this record.

        Therefore, the Motion for Summary Judgment (ECF No. 42) is hereby

 WITHDRAWN pending further orders from the Court, and without prejudice to the

 Plaintiff’s right to engage in future dispositive motion practice.

        SIGNED on Monday, March 8, 2021.


                                              _______________________________________
                                              JOSEPH H.L. PEREZ-MONTES
                                              UNITED STATES MAGISTRATE JUDGE




 5Although Wade did not certify that he sent a copy of his Motion to Defendants through their
 counsel, the Court forwarded it to her. ECF No. 42.
                                              4
